Citation Nr: 0909112	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  96-48 881A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of dental 
trauma to teeth 23, 24, and 25 for compensation purposes.

3.  Entitlement to service connection for dental trauma to 
teeth 23, 24, and 25 for treatment purposes.

4.  Entitlement to an initial compensable evaluation for the 
residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had periods of honorable active military service 
from July 1973 to February 1985.  He had additional service 
in the Indiana Army National Guard from August 1985 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In April 1999 and October 2003, the Board remanded 
the Veteran's claims for additional development.

Previously, the claim of service connection for residuals of 
dental trauma to teeth 23, 24, and 25 was characterized as 
one issue.  Because the dental claim, as described by the 
originating agency, consists of service connection for 
compensation purposes and treatment purposes, the Board has 
characterized the claim as two distinct issues.

(The decision below addresses the claim of service connection 
for dental trauma to teeth 23, 24, and 25 for treatment 
purposes, and the claim for an initial compensable evaluation 
for the residuals of a fractured mandible.  The claims of 
service connection for hypertension and for residuals of 
dental trauma to teeth 23, 24, and 25 for compensation 
purposes are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The Veteran sustained dental trauma to teeth 23, 24, and 
25 during active military service.

2.  Since the award of service connection, the Veteran's 
fractured mandible has not been manifested by displacement, 
loss of motion, or loss of masticatory function; no objective 
disabling manifestations have been shown.


CONCLUSIONS OF LAW

1.  Dental trauma to teeth 23, 24, and 25 was incurred in 
active military service; eligibility for Class II(a) 
treatment is established.  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.381, 17.161 (2008).

2.  Since the award of service connection, the criteria for 
an initial compensable rating for service-connected residuals 
of a fractured mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.150, Diagnostic Code 9904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Dental Trauma for Treatment 
Purposes

The Veteran alleges that teeth 23, 24, and 25 were injured 
during his active military service.  Through submitted 
statements and hearing testimony, the Veteran asserts that he 
was hit in the lower mouth by part of a parachute when he was 
stationed at Fort Bragg, North Carolina.

A veteran may be entitled to service connection for dental 
conditions, including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.381, 17.161 (2008).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and former 
prisoners of war (Class II(b) eligibility).  Other categories 
include treatment for veterans having a dental condition 
determined to be aggravating disability from an associated 
service-connected disability (Class III eligibility); 
veterans whose service-connected disabilities are evaluated 
as 100 percent, or who receive a total rating for individual 
unemployability (Class IV eligibility); and certain treatment 
for those who are enrolled in a rehabilitation program under 
chapter 31 (Class V eligibility).  Finally, any veteran 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care that is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997).

A review of the Veteran's service dental records reveals that 
he was seen in February 1984 for pain in the lower anterior 
area of the mouth.  The dental record indicates that the 
Veteran was previously hit by a parachute cord in that area 
of the mouth.  Thereafter, treatment was provided for teeth 
23, 24, and 25, including re-instrumented canals for teeth 23 
and 24, and an abscessed pulpectomy for tooth 25.

Based on the Veteran's seemingly credible statements and 
documentation in his service dental records consistent with 
his assertions, the Board finds that the Veteran sustained an 
injury to teeth 23, 24, and 25 as a result of trauma during 
his active military service.  In-service trauma, as was the 
case here, is a basis to bestow Class II(a) eligibility and 
those class members may be authorized any treatment indicated 
as reasonably necessary for the correction of the service-
connected condition or disability.  See 38 C.F.R. 
§ 17.161(c).  (Whether the in-service treatment corrected the 
problem(s) caused by the trauma or whether there now exists 
dental condition or disability due to such trauma that 
requires treatment are medical questions that are not before 
the Board; this decision merely finds the Veteran eligible 
for Class II(a) treatment for these teeth based on in-service 
trauma.)

(The Board notes that the regulations relating to VA 
outpatient dental treatment were revised during the pendency 
of the claim, effective May 13, 1996.  See 61 Fed. 
Reg. 21964-69 (May 13, 1996).  The revisions primarily 
redesignated the regulations from 38 C.F.R. § 17.123 to 
38 C.F.R. § 17.161 and left the substantive portions of the 
regulations essentially unchanged.  The criteria for 
Class II(a) eligibility was identical.  Thus, the Veteran 
qualifies for Class II(a) dental treatment under both set of 
regulations.)

II. Initial Rating for the Residuals of a Fractured Mandible

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Veteran's original claim of service connection for 
residuals of a fractured mandible was filed prior to the 
enactment of the VCAA.  Additionally, the RO granted service 
connection and assigned an initial rating prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice 
was not possible, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in cases such as this 
one, a veteran has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board finds that all notification and development action 
needed to render a decision as to the claim for an initial 
compensable rating for residuals of a fractured mandible has 
been accomplished.  Through a July 2008 notice letter, the 
Veteran and his representative were notified of the general 
criteria for assigning disability ratings.  The Veteran was 
told to submit medical evidence and lay statements showing 
how the disability impacts his employment and daily life.  
The July 2008 letter also listed the applicable diagnostic 
code.  

The Board also finds that notice letters, dated in March 
2004, October 2004, and March 2005, satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Although 
the notice letters were not provided until after the RO 
initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in November 2008, which followed the 
notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  

In any event, once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue.  The Veteran's available service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Louisville, Kentucky.  Records from multiple 
private treatment providers identified by the Veteran have 
also been obtained.  Additionally, the Veteran was provided 
multiple VA examinations in connection with his claim, the 
reports of which are of record.  Furthermore, the Veteran was 
afforded two hearings before the Board, in November 1998 and 
December 2008, the transcripts of which are also of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of this 
claim that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

B. Analysis

The Veteran asserts that his service-connected residuals of a 
fractured mandible have been more disabling than indicated by 
the initial noncompensable (zero percent) rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's 
residuals of a mandible fracture have been evaluated as 
noncompensably disabling under Diagnostic Code 9904 for 
malunion of the mandible.  That diagnostic code provides for 
a noncompensable rating for malunion of the mandible with 
slight displacement; a 10 percent rating for malunion of the 
mandible with moderate displacement; and a 20 percent rating 
for malunion of the mandible with severe displacement.  
38 C.F.R. § 4.150 (Diagnostic Code 9904) (2008).  A note 
following the criteria states that the impairment is 
dependent upon the degree of motion and relative loss of 
masticatory function.  Id.

By way of background, the Veteran was involved in an 
altercation in August 1986 during his National Guard service.  
The Veteran was struck in the right side of his jaw by 
another service member.  X-rays that were taken shortly after 
the incident showed a favorable non-displaced body fracture 
on the right side of the jaw and a subcondylar fracture on 
the left side.  No fractured teeth were found on examination.  
In November 1986, a private treatment provider T.H.M., 
D.M.D., stated that the Veteran had a healing fracture of the 
right body of the mandible and all appliances were removed.

The rating period in question commences from August 27, 
1991-the effective date of the award of service connection 
for residuals of a fractured mandible.  A review of the 
evidence of record since that date reveals that the Veteran 
underwent VA examination in May 1993 in connection with the 
claim.  The Veteran had subjective complaints of fillings 
falling out of teeth, sore gums, and lesions.  On 
examination, there was no evidence of swelling, deformity, 
angulation, false motion, shortening, or tenderness to 
palpation.  Additionally, the temporomandibular joints were 
within normal limits bilaterally.  An associated x-ray report 
reflected a normal mandible series.  There was no evidence of 
fracture or dislocation, lesions, or osteomyelitis.  The 
diagnosis was a history of fractured mandible without 
residual.

In January 1996, another VA examination was conducted.  The 
examiner noted the Veteran's history of mandible fracture and 
his complaints of pain in the lower anterior mandible area.  
The examiner also noted that the treatment for the fracture 
consisted of closed reduction internal intermaxillary 
fixation that was uncomplicated and successful.  On 
examination, it was found that the Veteran had some soreness 
because of incomplete treatment for teeth.  A diagnosis 
pertaining to the mandible was not provided.

The Veteran underwent further VA dental examination in 
November 1999.  The examiner stated that the Veteran was 
without loss of function relating to loss of motion or 
masticatory function.  The Veteran had normal range of 
mandibular movements without limitations.  According to the 
examiner, x-rays showed excellent healing of the mandible 
fracture without retained wires or plates.  The examiner 
provided a diagnosis of a normal healing of mandibular 
fracture.

Further VA examination in January 2008 and April 2008 showed 
that the Veteran had no limitation of range of motion and 
that the temporomandibular joints were within normal limits.  
Maximal opening was 42 millimeters and lateral movement was 
to 12 millimeters and 6 millimeters protrusive.  No diagnosis 
was provided for the mandible.

In consideration of the evidence of record since the award of 
service connection, the Board finds that the Veteran's 
fractured mandible has not been manifested by displacement, 
loss of motion, or loss of masticatory function.  No 
objective disabling manifestations have been shown.  Notably, 
the mandible fracture was found to be a non-displaced 
fracture when it occurred.  The criteria call for moderate or 
severe displacement in order for a compensable rating to be 
warranted.  Even a zero percent rating requires slight 
displacement.  However, displacement of the mandible has not 
been evident during any part of the rating period.  
Additionally, it was specifically indicated on VA examination 
that the Veteran did not experience any functional loss as a 
result of the fracture, be it loss of motion or masticatory 
function.  The Veteran's subjective complaints were noted and 
they did not provide a basis for any of the examiners to find 
that the complaints were related to the prior mandible 
fracture in question.  In fact, the VA examinations revealed 
that the fracture had healed and no residual disability was 
shown.

Treatment records from the Louisville VAMC and private 
treatment that were obtained during the rating period do not 
contain evidence reflecting residual disability from the 
mandible fracture.  The VA examinations contain the most 
probative evidence.  Without evidence showing moderate or 
severe displacement, to include loss of range of motion of or 
loss of masticatory function, the criteria for an initial 
compensable rating for residuals of a mandible fracture have 
not been met under Diagnostic Code 9904 during any period 
since the award of service connection.  Thus, an initial 
compensable rating is not warranted.

The Board has also considered whether a compensable rating is 
warranted under other potentially applicable diagnostic 
codes.  However, because loss of any part of the mandible or 
nonunion of the mandible has not been shown, an evaluation is 
not warranted under Diagnostic Code 9901, 9902, or 9903.  See 
38 C.F.R. § 4.150.  Additionally, the inter-incisal range has 
not been less than 41 millimeters and lateral excursion has 
not been less than 5 millimeters.  See 38 C.F.R. § 4.150 
(Diagnostic Code 9905).  Moreover, the May 1993 VA 
examination indicated there was no osteomyelitis, and 
osteomyelitis of the mandible has not otherwise been evident.  
Therefore, an evaluation under Diagnostic Code 5000 or 9900 
is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's fractured 
mandible has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for residuals of a 
fractured mandible must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
compensable rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dental trauma to teeth 23, 24, and 25, 
for purposes of bestowing Class II(a) eligibility for VA 
outpatient dental treatment thereof, is granted.

An initial compensable evaluation for residuals of a 
fractured mandible is denied.


REMAND

The Board finds that further development is necessary with 
regards to the claims of service connection for hypertension 
and residuals of dental trauma to teeth 23, 24, and 25 for 
compensation purposes.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Preliminarily, there is an outstanding and underlying aspect 
to the service connection claims that must be addressed.  One 
element of a service connection claim is veteran status.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2008).

In the Veteran's case, his periods of active military service 
in the regular Army from July 1973 to February 1985 are 
reflective of honorable service.  However, it is unclear 
whether a part or all of his service in the Indiana Army 
National Guard was other than dishonorable in nature.  A 
Report of Separation and Record of Service documents the 
Veteran's National Guard service from August 1985 to March 
1993.  It also lists the character of service as under other 
than honorable conditions.  The reason for that 
characterization is listed as "acts or patterns of 
misconduct."

Any Board action on the two claims of service connection 
would, at this juncture, be premature given the questionable 
nature of a portion of the Veteran's service.  Before the 
Board adjudicates the two remaining claims on appeal, the 
agency of original jurisdiction (AOJ) must issue a decision 
as to the characterization of the Veteran's National Guard 
service.  In making a determination, the AOJ must address 
each period of service within the total period of National 
Guard service; e.g., taking into account any completed 
enlistment period that may be characterized differently.

In regards to the hypertension claim specifically, the 
Veteran must be provided adequate VCAA notice on remand.  
Although the claim was filed prior to the enactment of the 
VCAA, the Veteran has the right to subsequent content-
complying notice.  See Pelegrini, 18 Vet. App. at 120.

The record contains multiple VCAA notice letters that were 
sent to the Veteran.  Letters dated in March 2004, October 
2004, March 2005, and January 2008 refer to the claim of 
service connection for hypertension.  However, none of the 
letters provided adequate notice regarding the substantiation 
of a claim of service connection on a secondary basis.  In 
addition to a theory of service connection on a direct basis, 
the Veteran has contended that his hypertension may be the 
result of, or aggravated by, his service-connected migraine 
headaches.  See 38 C.F.R. § 3.310.  Although one notice 
letter (February 2004) referred to secondary service 
connection, the letter provided notice only for a separate 
claim of service connection for depression.  Hypertension was 
not referenced in that letter.

Thus, the Board finds that an updated notice letter must be 
sent to the Veteran to satisfy the notification provisions of 
the VCAA with respect to substantiating a claim of service 
connection for hypertension, to include on a secondary basis.  
The criteria for assigning a disability rating and an 
effective date should be included in the letter as well.  See 
Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran receives treatment for 
hypertension at the Louisville VAMC.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Make a determination regarding the 
character of the Veteran's National Guard 
service or any other service in a reserve 
component.  This should be done for each 
term of such service.  Follow the 
necessary notification, due process, and 
development steps in making such a 
determination.

2.  After the above action is taken, send 
a new VCAA notice letter to the Veteran.  
The letter should notify the Veteran of 
the information and evidence necessary to 
substantiate a claim of service 
connection for hypertension and residuals 
of dental trauma to teeth 23, 24, and 25 
for compensation purposes.  Notice 
regarding secondary service connection 
should be included.  The letter should 
also contain notice of the manner in 
which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

3.  Obtain the Veteran's more recent 
treatment records (since July 2008) from 
the Louisville VAMC and associate the 
records with the claims folder.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hypertension and residuals 
of dental trauma to teeth 23, 24, and 25 
for compensation purposes.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


